Citation Nr: 1207869	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  11-12 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of a fractured mandible, left side.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, A.S.


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1942 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for residuals of a fractured mandible, left side, and assigned a 10 percent disability rating effective October 9, 2009.  An additional rating decision was promulgated in February 2010 which continued the assigned 10 percent rating.

A Travel Board hearing was held in October 2011 with the Veteran in Cleveland, Ohio, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

Subsequent to the aforementioned hearing, the Veteran submitted additional evidence in support of his claim, along with an appropriate waiver of RO consideration.  Therefore, the Board may proceed.  See 38 C.F.R. § 20.1304(c) (2011) (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant).

The issues of entitlement to service connection for hearing loss, loss of balance, and chronic pneumonia, all to include as secondary to service-connected residuals of a fractured mandible, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary in order to fully and fairly adjudicate the Veteran's claim.

VA Treatment Records

During his October 2011 hearing, the Veteran testified that he was examined by VA in February 2010 at the VA Medical Center (VAMC) in Brecksville, Ohio.  However, neither the February 2010 rating decision nor the March 2011 statement of the case (SOC) reference a February 2010 VA examination.  

The Board notes that the Veteran's VA treatment records from the VAMC in Erie, Pennsylvania, have been obtained, but the claims file does not include records from the Brecksville facility.  It is possible that an examination report is included in the records from that location, or that what the Veteran referenced as a VA examination was actually treatment he received.  In either case, on remand, those records should be obtained and associated with the claims file.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA is held to have constructive notice of documents generated by VA, even if the documents have not been made part of the record in a claim for benefits).

New VA Examination

The Veteran was last afforded a VA examination in December 2009.  At the October 2011 hearing, the Veteran's representative requested that a new examination be conducted to assess the current level of severity of the Veteran's fractured mandible residuals.  Therefore, the Veteran should be afforded a new examination to determine the current severity of his service-connected jaw disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should obtain the Veteran's treatment records from the VAMC in Brecksville, Ohio, and associate them with the claims file to include a purported VA examination report dated in February 2010.  If the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.

2.  The RO/AMC shall schedule the Veteran for a VA examination by an appropriate examiner to determine the extent and severity of all residuals of his mandibular dysfunction.  The claims file must be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All indicated tests and studies are to be performed.

The examiner must specifically address the questions of: (i) the degree of displacement (slight, moderate, or severe) resulting from malunion of the mandible, if any; (ii) the inter-incisional range of motion, measured in millimeters; (iii) the range of lateral excursion, measured in millimeters; and (iv) the degree of loss of masticatory function.  Finally, the examiner must comment on the presence and extent of painful motion, functional loss due to pain and weakness, and indicate whether any additional functional loss is commensurate with slight, moderate or severe displacement.  

The examiner is also asked to comment on the impact of the Veteran's disability, if any, on activities of daily life.  A clear rationale with a discussion of the facts and medical principles involved for all opinions expressed must be provided.

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

4.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


